EXHIBIT 2 FIRST AMENDMENT TO OPERATING AGREEMENT FOR PERFORMANCE CAPITAL MANAGEMENT, LLC, A CALIFORNIA LIMITED LIABILITY COMPANY THIS FIRST AMENDMENT TO OPERATING AGREEMENT FOR PERFORMANCE CAPITAL MANAGEMENT, LLC, a California limited liability company (this "First Amendment") is made as of theday of, 2002, by and among PERFORMANCE ASSET MANAGEMENT FUND, LTD., a California limited partnership, PERFORMANCE ASSET MANAGEMENT FUND II, LTD., a California limited partnership, PERFORMANCE ASSET MANAGEMENT FUND III, LTD., a California limited partnership, PERFORMANCE ASSET MANAGEMENT FUND IV, LTD., a California limited partnership, and PERFORMANCE ASSET MANAGEMENT FUND V, LTD., a California limited partnership. This First Amendment amends that certain Operating Agreement for PERFORMANCE CAPITAL MANAGEMENT, LLC, a California limited liability company (the "Operating Agreement"). Except as otherwise amended hereby, the Operating Agreement shall continue in full force and effect. Capitalized terms which are used herein and are defined in the Operating Agreement shall have the same meanings herein as therein unless provided otherwise herein. The Operating Agreement is amended in the following respects only: THE FOLLOWING SECTIONS OF THE OPERATING AGREEMENT ARE HEREBY AMENDED TO READ IN FULL AS SET FORTH HEREIN: 1. RECITALS: On January 14, 2002, Articles of Organization for Performance Capital Management, LLC, a California limited liability company (the "Company"), were filed with the California Secretary of State. 2. ARTICLE I - DEFINITIONS: 1.7"Articles" shall mean the Articles of Organization for the Company originally filed with the California Secretary of State on January 14, 2002, as the same shall be amended and/or restated from time to time. Section 1.20Effective Date Unreturned Capital, is hereby amended by replacing Exhibits D and D-l attached to the Operating Agreement with Exhibits D and D-l attached to this Amendment. Section 1.34 is hereby amended to reflect that the plan of reorganization was confirmed on December 21, 2001 by an order entered on January 24, 3. ARTICLE II - ORGANIZATIONAL MATTERS: 2.3Term The term of the Company commended on January 14, 2002, and the Company will continue and have perpetual existence unless it is sooner dissolved as provided in this Agreement. 1 4.
